 



Exhibit 10.1
As Amended and Restated as of December 28, 2005
AMERITRADE HOLDING CORPORATION
EXECUTIVE DEFERRED COMPENSATION PROGRAM
     1. Eligibility. Each full-time executive employee of Ameritrade Holding
Corporation (“Ameritrade”) or any of its subsidiaries (collectively, the
“Company”) who participates in the Company’s Incentive Compensation Plan or such
other incentive compensation plans, as may be designated by the Compensation
Committee of Ameritrade’s Board of Directors (the “Compensation Committee”),
(each, a “Designated Plan”) and who has also been selected for participation by
the Compensation Committee shall be eligible to participate in the Ameritrade
Holding Corporation Executive Deferred Compensation Program (the “Program”).
Each eligible employee who files a Deferral Election (as defined in Section 3)
and who has a Stock Unit Credit (as defined in Section 6) made to his Deferred
Stock Account (as defined in Section 5) shall be deemed to have been awarded a
Performance Unit under and in accordance with the terms of the Ameritrade
Holding Corporation 1996 Long-term Incentive Plan (the “Incentive Plan”) as of
the last day of the Performance Period (as defined in Section 3). Such
Performance Unit shall be considered fully vested from and after the date of
grant and shall be governed by the terms and conditions of the Program and the
specific provisions of the Designated Plan to the extent not inconsistent with
the terms of the Incentive Plan. Notwithstanding any other provision of the
Program to the contrary, if the Compensation Committee determines that
participation by one or more Participants shall cause the Program as applied to
the Company to be subject to Part 2, 3 or 4 of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the entire
interest of such Participant under the Program shall be, in the discretion of
the Compensation Committee, immediately paid to such Participant or shall
otherwise be segregated from the Program, and such Participant(s) shall cease to
have any interest under the Program. In the event the Participant has died, the
preceding sentence of this Section shall apply to the Participant’s interest
which is payable to the Participant’s beneficiary pursuant to the terms hereof.
     2. Defined Terms. To the extent not otherwise specified in the Program,
capitalized terms used in the Program shall have the meaning specified in the
Plan.
     3. Deferral of Incentive Compensation. An eligible employee may, by filing
a “Deferral Election” in accordance with rules established by the Plan
Administrator (as defined in Section 13), irrevocably elect to defer all or a
portion of any incentive compensation, expressed in whole percentages, that he
or she may earn under a Designated Plan (an “Incentive Award”) during the
Performance Period which shall be the fiscal year in which the irrevocable
Deferral Election is made (the “Deferral Year”) or such other period permitted
under Section 4 or as otherwise provided by the Compensation Committee. Such
Deferral Election shall be made pursuant to Section 4.
     4. Participation. An eligible employee shall become a “Participant” in the
Program by filing a Deferral Election with the Plan Administrator on a form
prescribed for that

1



--------------------------------------------------------------------------------



 



purpose. A Deferral Election shall be filed in accordance with rules prescribed
by the Plan Administrator; provided, however, that no Deferral Election for any
Deferral Year shall be given effect unless it is filed six months and one day
prior to the last day of the Deferral Year to which it relates or such earlier
time prescribed by the Compensation Committee. A Deferral Election shall specify
both the amount to be deferred, expressed as a percentage of the Incentive Award
otherwise payable in cash to the Participant under the terms of a Designated
Plan, the year in which the amounts deferred shall be paid and the form of
distribution (either lump sum or annual installments not exceeding 10 years). A
Deferral Election shall be effective only for the Deferral Year to which it
relates. A new Deferral Election must be filed for each Deferral Year.
Notwithstanding any other provision of the Program other than Sections 17 or 19,
once a Deferral Election is filed with the Plan Administrator in accordance with
rules established by the Plan Administrator, such Deferral Election shall be
irrevocable and no changes to such Deferral Election shall be permitted.
     5. Share Valuation. For purposes of the Program, the term “Share Value”
shall mean the average of the closing market composite price for one share of
Stock as reported on the NASDAQ of all trading days three calendar months prior
to the Credit Date (as defined in Section 6) of the Deferral Year. The “Share
Value” is used to determine the number of Share Units to be credited to a
Participant’s Account under Section 6.
     6. Deferred Stock Account. On the date a Participant would normally receive
payments of the Incentive Award if payment had not been deferred (the “Credit
Date”), a Participant shall receive a credit (“Stock Unit Credit”) to his or her
bookkeeping account under the Program (the “Deferred Stock Account”). The credit
shall be made in stock units with each unit corresponding to one share of Stock.
The amount of the Stock Unit Credit shall be equal to that number of stock units
(rounded to the nearest whole share) determined by dividing the amount of the
Participant’s Incentive Award, specified for deferral pursuant to the
Participant’s Deferral Election by the Share Valuation.
     7. Dividend Credit. Each time a dividend is paid on the Stock, a
Participant shall receive a credit (“Dividend Credit”) to his or her Deferred
Stock Account. The amount of the Dividend Credit shall be the number of stock
units (rounded to the nearest whole share) determined by multiplying the
dividend amount per share by the number of stock units credited to the
Participant’s Deferred Stock Account as of the record date for the dividend and
dividing the product by the closing price of one share of common stock on NASDAQ
on the dividend payment date or, if the Stock is not traded on the dividend
payment date, the next preceding date on which it was traded.
     8. Adjustments for Certain Changes in Capitalization. In the event of any
merger, consolidation, reorganization, recapitalization, spinoff, stock
dividend, stock split, reverse stock split, exchange, or other distribution with
respect to shares of Stock or other change in the corporate structure or
capitalization affecting the Stock, then the numbers, rights, and privileges of
the stock units credited to Participants’ Deferred Stock Accounts under the
Program shall be increased, decreased, or changed in like manner as if shares
corresponding to such stock units had been issued and outstanding, fully paid,
and nonassessable at the time of such occurrence.

2



--------------------------------------------------------------------------------



 



     9. Payment of Deferred Stock Accounts. As soon as practicable after the
date elected by the Participant pursuant to his Deferral Election (as determined
in accordance with uniform rules established by the Plan Administrator), that
number of shares of Stock equal to the total whole number of Stock Unit Credits
and Dividend Credits to be distributed to the Participant as of such date shall
be distributed to the Participant (or in the event of his death, his
beneficiary); provided, however, that if the Participant has elected installment
payments, the number of shares of Stock to be distributed as of the first
distribution date and each subsequent installment shall be equal to that number
of Stock Unit Credits and Dividend Credits then credited to the Participant’s
Deferred Stock Account divided by the number of installment payments remaining
(rounded down to whole shares); and provided further that, distributions
following the death or disability of the Participant shall be as specified in
Section 17. Such shares of Stock shall be distributed from shares reserved for
issuance under the Incentive Plan. If a Participant dies before receiving all
distributions to which he is entitled under the Program, the Plan Administrator
must be notified in writing. To be effective, any beneficiary designation by a
Participant must be in writing, delivered and accepted by the Plan Administrator
prior to the Participant’s death. In default of an effective beneficiary
designation, the Participant’s estate shall be treated as his beneficiary for
purposes of the Program.
     10. Withholding. The payment or distribution of all Incentive Awards are
subject to withholding of all applicable taxes, which withholding obligations
may: (1) with respect to amounts deferred prior to December 14, 2005, be
satisfied, at the Participant’s (or in the event of his death, his
beneficiary’s) election, and (2) with respect to amounts deferred on or after
December 14, 2005, must be satisfied; through the surrender of shares of Stock
to be received pursuant to his Deferral Election at the time of such
distribution. The number of shares of Stock withheld to satisfy the applicable
tax withholding obligations (“Withholding Stock”) shall not exceed the amount
necessary to meet the required Federal, state and local withholding tax rates
then in effect that are applicable to the Participant and to the particular
distribution. The value of Withholding Stock shall be determined based upon the
value of the closing market composite price for one share of Company Stock as
reported on the Nasdaq National Market. Withholding Stock shall be surrendered
to the Company up to the nearest share value to satisfy the withholding
obligation. Any partial share value will be remitted in cash on the
Participant’s behalf to the applicable taxing authorities. If the Company
establishes a trust pursuant to Section 12, the Trustee shall transfer the
applicable Withholding Stock to the Company as soon as practicable following
distribution.
     11. Nonassignability. No right to receive distributions under the Program
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Internal Revenue Code of 1986 as amended, Title I ERISA,
or rules thereunder. The designation of a beneficiary by a Participant in
accordance with the terms of the Program does not constitute a transfer.
     12. Funding. The Program constitutes only an unfunded, unsecured promise of
the Company to make payments and distributions in the future in accordance with
the terms of the Program. No Participant or party claiming an interest under the
Program shall have

3



--------------------------------------------------------------------------------



 



any interest whatsoever in any specific asset of the Company. To the extent that
any party acquires a right to receive distribution or payment under the Program,
such right shall be equivalent to that of an unsecured general creditor of
Ameritrade. Notwithstanding the foregoing, Ameritrade may establish one or more
trusts, with such trustee as the Compensation Committee may approve, for the
purpose of providing for the payment of deferred amounts under the Program. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the general creditors of Ameritrade. Nothing in the Program shall
require Ameritrade to establish any trust to provide benefits under the Program.
To the extent benefits under the Program are actually paid from any such trust,
Ameritrade shall have no further obligation with respect to such benefits.
     13. Administration. The Program shall be administered by the Compensation
Committee (the “Plan Administrator”), which shall have the authority to
interpret the Program and to adopt procedures for implementing the Program. The
Plan Administrator may delegate any of its duties hereunder to the extent not
inconsistent in the Incentive Plan.
     14. Amendment and Termination. The Compensation Committee may at any time
terminate, suspend, or amend this Program. No such action shall deprive any
Participant of any benefits to which he or she would have been entitled under
the Program if termination of the Participant’s employment had occurred on the
day prior to the date such action was taken, unless agreed to by the
Participant.
     15. Effective Date. The effective date of the Program shall be determined
upon approval of the Compensation Committee.
     16. Employment and Stockholder Status. Nothing in the Program shall
interfere with nor limit in any way the right of the Company to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company. The Program will not give any person
any right or claim to any benefits under the Program unless such right or claim
has specifically accrued under the terms of the Program. Participation in the
Program shall not create any rights in a Participant (or any other person) as a
stockholder of Ameritrade until shares of Stock are registered in the name of
the Participant (or such other person).
     17. Distributions To Persons Under Disability or Death. In the event a
Participant or his beneficiary is declared incompetent and a conservator or
other person legally charged with the care of his person or of his estate is
appointed, any benefit to which such Participant or beneficiary is entitled
under the Program shall be paid to such conservator or other person legally
charged with the care of his person or of his estate. In the event a Participant
or his beneficiary is disabled on a long term basis, as determined by the
Compensation Committee, or dies prior to receiving all distributions to which he
is entitled under the Program, the Participant’s beneficiary or estate shall
receive the distribution of the Participant’s entire remaining Program benefit
in a lump sum as soon as practicable following the Participant’s disability or
death.
     18. Successors. The obligations of Ameritrade under the Program shall be
binding on any assignee or successor in interest thereto.

4



--------------------------------------------------------------------------------



 



     19. Unforeseeable Emergency. Prior to the date otherwise scheduled for
distribution of his Deferred Stock Account under the Program, upon a showing of
an unforeseeable emergency, the Compensation Committee may approve a
Participant’s request to accelerate payment of an amount not exceeding the
lesser of (a) the amount necessary to meet the emergency or (b) the balance in
his Deferred Stock Account under the Program. For purposes of the Program, the
term “unforeseeable emergency” shall mean an unanticipated emergency that is
caused by an event beyond the control of the Participant (or the control of the
beneficiary, if the amount is payable to a beneficiary) and that would result in
severe financial hardship to the individual if early payment were not permitted.
The determination of “unforeseeable emergency” shall be made by the Compensation
Committee, based on such information as the Compensation Committee shall deem to
be necessary.

5